DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Una L. Lauricia on 09/09/2022.
The application has been amended as follows: 
Amendment to the claims:
Claim 1, lines 17-18 “of the tensioning strap” should be amended to –of the at least two tensioning straps–
Claim 5, line 3 “the point” should be amended to –a point–
Claim 5, line 4 “the central axis” should be amended to –a central axis–
Claim 6, line 1 “to claim 5” should be amended to –to claim 1–
Claim 6, lines 3-4 “with the respective points” should be amended to –with respective points–
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a bundle of pipelines. However, the prior art of record have failed to teach at least the combination of the bundle of pipelines comprising a first pipeline, a second pipeline, and a plurality of bundling assemblies, wherein: - the first pipeline and the second pipeline are extending alongside one another in a mutually parallel manner in a longitudinal direction of the bundle of pipelines, wherein the bundling assemblies in the longitudinal direction are positioned at a distance from one another; each bundling assembly comprises a spacer and at least two tensioning straps, wherein the spacer is mutually spacing apart the first pipeline and the second pipeline in a direction perpendicular to the longitudinal direction, wherein the spacer comprises a first side and a second side, lying opposite to the first side, wherein the first side is facing the first pipeline and the second side is facing the second pipeline, wherein, as seen in a circumferential direction around the longitudinal direction, the first side partially envelopes the first pipeline and the second side partially envelopes the second pipeline, and wherein the at least two tensioning straps in the longitudinal direction are positioned at a distance from one another, wherein each tensioning strap as one closed loop is surrounding the first pipeline, the spacer and the second pipeline together in said circumferential direction, and wherein tensioning force of the tensioning strap is fixing the spacer relative to the first pipeline; the at least two tensioning straps comprise a first tensioning strap and a second tensioning strap, wherein the first tensioning strap is extending in a first longitudinal range in the longitudinal direction and the second tensioning strap is extending in a second longitudinal range in the longitudinal direction; and the spacer comprises, at the first side, a first abutment structure for abutting against the first pipeline and comprises, at the second side, a second abutment structure for abutting against the second pipeline, wherein the second abutment structure is extending at least in the first longitudinal range and in the second longitudinal range; and the second abutment structure of the spacer, as seen in the longitudinal direction, is at least partly interrupted in a first intermediate longitudinal range in-between the first longitudinal range and the second longitudinal range in that the second side of the spacer comprises, in the first intermediate longitudinal range, a first recessed intermediate surface portion, which, relative to the second abutment structure in the first longitudinal range and in the second longitudinal range, is recessed in the direction of the first abutment structure of the spacer along with the other recitations as claimed in claims 1.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631